           Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 1 of 37 PageID #: 12
7/8/2021                                                     Case.net: 21SL-CC02339 - Docket Entries




                  Your Missouri Courts                                                                                          i-nel
                                                                                     Search for Cases by; Select Search Method... v


  Judicial Links | eFiling | Help | Contact Us | Print                                                                            Logon

                      21SL-CC02339 - CHARLES G LEWIS V CHALLENGE MANUFACTURING
                                                CO (E-CASE)
      Case      Parties & ^ Docket fCharges, Judgments          Service     ^Filings      Scheduled T Civil            ^ Ganuahmenta/
      Header    Attorneys | Entries | & Sentences             Information      Due     Hearings t Trials | Judgments       Execution


                                               Sort Date Entries: 0 Descending                  Display Options: ^ ^ries
                                                                  Ascending


   05/20/2021 Pet Filed in Circuit Ct
                        Confid Filing Info Sheet Filed
                        Memorandum Filed
                        MEMORANDUM FOR PETITION FILED.
                        Motion Filed
                        MOTION FOR EVIDENTIARY HEARING FILED.
                        Memorandum Filed
                        MEMORANDUM IN SUPPORT OF EVIDENTIARY HEARING FILED.
                        Filing:
                        DEMAND JURY TRIAL FILED.
                        Motion Filed


  05/26/2021 Judge Assigned


  06/07/2021 Summons Issued-Associate
                        Document [D: 21-SMCC-4909, for CHALLENGE MANUFACTURING CO.
                       Judge/CIerk - Note
                       SERVICE PAPERS DELIVERED TO ST LOUIS COUNTY SHERIFF'S DEPARTMENT.

  06/11/2021 Corporation Served
                       Document ID - 21-SMCC-4909; Served To - CHALLENGE MANUFACTURING CO; Server - WEISER,
                       RICHARD; Served Date - 10^JUN-21; Served Time - 00:00:00; Service Type - Territory 1; Reason
                       Description - Served; Service Text - LC


  06/14/2021 Motion Filed
              MOTION FOR DISCOVERY
                 Filed By: CHARLES G LEWIS
                       Motion Special Process Server
                           Filed By: CHARLES G LEWIS
 Case.net Version 5.14.18                                    Return to Top of Page                                 Released 05/29/2021




                                                                                                               EXHIBIT A



https://www.oou rts .mo.gov/casenet/cases/seardiDockets-do                                                                              1/1
Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 2 of 37 PageID #: 13




                               ^0UW^a
                                   ?ozo^
                                                                             ^M>
                        -rs,%&                                          C^%Q
                                                                           ^a%^
                                        Pleading
                                        (Petition)
            The following caption is required in the eastern District of Missouri
                                     Charles G. Lewis

              Plaintiff (Petitioner) Pro se - Cause Nc^- Z^L-<

                                            vs
                              ChaUenge Manufacturing Co.,

                        (Served at Address) Division No.
                     35 Corporate Woods Drive Bridgeton MO 63044

                                 Defendant (Respondent)



                       Type of Pleading is a Complaint
                Nature of Action Code is Tl or (Other Tort)
                       Signed (j^^^^^^ )
                    Address (9927 Tam 0 Shanter Dr. APT A 63114)
                            Telephone Number (314-323-6550)

                       Corporate Defendant in charge (Joel Borders)
   Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 3 of 37 PageID #: 14




                                       CAUSE OF ACTION
              Achieved Constructive Termination by Operating a Hostile Work
                                             Environment



                                                 Parties
(1) Charles G. Lewis enters as the PlaintiffTPetitioner and representing himself.

(2) Challenge Manufacturing Company is Defendant and ex employer of plaintiff.



                                               FACTS 1
1. June 11,2019 Regmald Mitchel] set me up with a temp for hire to train (the temp was assigned to run
   the line) yet the Plex system wasn't placed in training mode.

2. In Late May or Early June, 2019 Reginald Mitohell has an up on cell 13 with a likely hostile coworker.
3. Beginning June 12,2019 Reginald Mitehell has a habit of not keeping his hands to himself.
4. December 3,2019 Reginald Mitchell Begins to horse play by kicking my work cart and tripping me at

   the same time.

5. December 13,201 9 Reginald Mitohell continues to horse play by throwing gloves at me.
6. December 18,2019 Weld tech personnel inform me that the instructions Reginald Mitchell gave me (to

   work the same part on two machines on cell 1) was wrong and could damage the machine.

7. Even after sitting down with plant management and human resources Regmald Mitchell continues his

   antagonizing. 1/21/20 Reginald Mitchell switches the labels on my work ceU 5w00lb with that of a first

   shift worker. 85500121 F596061 2:45 p.m. - F596182 Charles Lewis 7:41 p.m.

8. 2/4/2020 Regmald Mitchell is giving me orders on behalf of management. 5:10 - 5:30



                                                 FACTS 2
9. I report Reginald Mitchell's antics to Union Representative (Ernest Williams) only to find myself being
   ambushed by Joel Borders, Michelle Emerson, and Reginald Mitchell.

10. Reginald Mitchell continued to attempt to sabotage my work
11.1 asked Ernest Williams to file a grievance only for him to tell Rodney Penson about my request.
  Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 4 of 37 PageID #: 15




                                         Claims for Relief
12. Constructive Termination: In 2020 the world was struck with COVDD and Challenge Manufacturmg laid
   off its employees. When we were called back I was unable to do so knowing what was waiting for me.

13. Emotional Distress: It became difficult for myself and other coworkers in dealing with the envimnment
   at Challenge Manufacturing.

14. Hostile Workplace: Knowing that Reginald Mitchell was allowed to Bully, Harass, and agitate myself

   and my coworkers made the job a mental and physical fight.

15. Fiduciary: Joel Borders and Rodney Penson are known for using their authority to Bully and manipulate

   the employees.

16. Tort of Outrage: My experience at Challenge Manufach.irmg was beyond all bound of decency.




                                          Prayer for Relief
                                        Constructive Termination
                                                $320,000

                                       Hostile Work Envu'onment
                                                $250,000

                                            Fiduciary Duties
                                                $320,000

                                           Emotional Distress
                                                $250,000

                                             Tort of Outrage
                                                $320,000

                                                Punitive
                                                $500,000
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 5 of 37 PageID #: 16




   I (the Plaintiff) Charles G. Lewis here by verify that a copy of this brief has been served upon the defendant

(Challenge Manufacturing Co.,) on the date of ^ ^ ~~ /W\ _ At location 35 Corporate Woods

Drive Bridgeton MO 63044.


Charles G. Lewis (Plaintiff &. Petitioner) Pro Se
9927 Tam 0 Shanter Dr. # A
OverlandMO.63114
(314)323-655
Pro.se.wars2017(%emaiLcom
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 6 of 37 PageID #: 17




I (the Plaintiff) Charles G. Lewis here by verify that a copy of this brief has been served upon the defendant

(Challenge Manufacturing Co.,) on the date of rt) //%? I J~l At location 35 Corporate Woods
Drive Bridgeton MO 63044.


Charles G. Lewis (Plcdntiff& Petitioner) Pro Se
9927 Tam 0 Shanter Dr. # A
OverlandMO. 63114
(314)323-655
Pro.se.wars2017@gmail.com


Sign: ^^


                                           Acknowledgement
           The Acknowledgement is a verification that the document in question was signed

           voluntarily by the signer and that fhe signer is who they say they are. The notary will
           need to see the signer in person, see an acceptable form of identification and ask the

           signer to acknowledge that the signature on the document is their signature and that

           they signed the document willingly.




                                                                     ^

                                                                                              "^y
                                                                                   )ate ofCpuunission

                                                                      '/""-•
       Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 7 of 37 PageID #: 18



                   IN THE 21ST JUDICIAL CIRCUIT                            ST LOUIS COUNTY COURT
            BUILDING, CLAYTON, MO 63105




Payor: CHARLES G LEWIS                                                  Receipt Date:     26-May-2021
       9927 TAM 0 SHANTER DR                                            Receipt Number:   21SL4868891
       #A                                                               Date Printed:     26-May-2021
       OVERLAND, MO 63114                                               Time Printed:     01:51 PM
                                                       tRECEIPP'<




Case Number: 21SL-CC02339 - CHARLES G LEWIS V CHALLENGE MANUFACTURING CO
                                               Case Balance Due prior to receipt:              $141.50
        Pet Filed in Circuit Ct                                      Law Library:               -$20.00
        Pet Filed in Circuit Ct                           Dom VioI-Clrcuit Civil:                -$2.00
        Pet Filed in -Circuit Ct                     Circuit Civil Costs w/o SRF:               -$83.50
                                                                                                -$10.00
                                                                   Sheriff-Cfvtl:               -$26.00
                                                   Remaining Case Balance Due:                    $0.00

                                             Payment Types Applied to Case(s)                  Amount
                                                     Money Order 0085654059:                   -$141.50



                                                               Total Payment(s): .             $141.50
                                   Remaining Balance Due for Cases Listed Above:                  $0.00
Receipt Text: paid by CHARLES G LEWIS

Note: Information shown on receipt is current as of date printed.

Case Information for Case(s) Listed Above:

Case Number: 21SL-CC02339 - CHARLES G LEWIS V CHALLENGE MANUFACTURING CO
    Party: LEWIS CHARLES G
    Party: CHALLENGE MANUFACTURING CO
         Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 8 of 37 PageID #: 19
                                                                                                                                                  -feWi^!

                                                 '.^   '-••l-S2^-s-E^.-'.   .   '   -   '   •.-^    '   -   -   .   -   -   '•   -*   '   —.-'."'''^r^-^

                                                                                                                                                  --'"-' - •;"-:- l}j



                                                                                                                                                           J.^- -' f




                                                                                             ..?:L™ £"F:"e^ffi&P^^fv: ->:



.. ' ^^/IU^-yS^ll<:fS^L:&. . ^':&-:\7 ^M li^^-.^X^L                                                         MAY 2 Q 2021..
• ^mtifl^ ^v^y-^^^^;^^ ^:w,',, a^E^i^----/
                                                            li-RTT^                                     JOANM.GILMER
                                                       Case Number :                         CIRCUIT CLERK, ST. LOUlS.COUNrTY-
          './. I -f^/A^ ^^SS^UC',^.
Defehdan^-.';' 7^-7^. "m:-: -^ —:. - ""..'^•-
                                                       Division                                 L                                             j




                           ^MCa^um. y==br

                                                i-^ior]




 SO ORDERED                                                   Attorney                                                                        Bar No.

                                                                  'w>7 ^ n ^.^ M^/4- ':
                                                              Addre?&


                                                              _/^-w-^^
                                                              Phone No.                                                                      Fax No,


 Judge ,.                                                     Attorney                                                                        Bar ^a
 ENTERED:
                          < / (Date)'                         Address

 CCOPR47-UVS Rev. 02/14
                                                              Phone No.                                                                      Fa?c No.
          Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 9 of 37 PageID #: 20




                             IN THE CIRCUIT COURT OF ST. LOUIS COUNTS
                                        STATE OF MISSOURI

    CHARLES G. LEWIS )
                                                         )
              Plaintiff                               )
                                                         ) Case No.
    V.                                        )
                                                         )
    CHALLENGE ) Division
    MANUFACTURING., )
                                                         )
              Defendants )
                                                         )
                                      Memorandum In Support of Petition



    Now Comes (the PlaintifE) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., (the Plamtiff)
hereby, enters his official memorandum in support of petition.




                                        CONSTRUCTIVE TERMINATION


Occurs when an employer deliberately renders an employee's working conditions is so intolerable that the

employee is forced to quit their job as in 5c//v. Dynamite Foods 199 8 Missouri Court of Appeals. Toafifecta

constructive discharge, the working conditions must be such that a reasonable person would find them

mtolerable.
      1




It is well known at Challenge Manufacturing fhat certain work cells are used to Punish unfavorable employees. I

(the Plaintiff) as well as others have been unilaterally taken ofifofour usual work cells at the subjection of

Regmald Mitchell from time to time. This form of constructive targeting resembles Corker v. University of
British Columbia, 1990, Carswell B. C. 726 (BCSC) Furthermorc, the fact fhat I (fhe Plamtiff) was on the
instructions of Regmald Mitchell whom wasn't a Manager or Supervisor of any kind made it seem as if I had to

answer to him regardless Ciszkowski v. Ccmac Kitchens, 2015 ONSC 73 (CanLU)
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 10 of 37 PageID #: 21




Lastly, I (the Plaintiff) demanded of my Union representative known as Earnest Williams to file a grievance

with the Union for Reginald Mitchell's actions only to be ambushed by HR and plant management; then finding

out later that in the union contract only the plant manager can file a grievance. Nethery v. Lindsey Morden

Claim services Limited, 1999 CcmLU3857 (BC SC)




                                         HOSTILE WORK ENVIORNMENT


   Reginald Mitchell has many times initiated unwelcome physical contact with the (Plaintiff) m open view of

coworkers, supervisors, and surveillance. Under Missouri Law 565.090. Harassment, first degree, penalty. -

1. A Person commits the offense of harassment in the first degree if he or she, without good cause, engages in

any act with the purpose to cause emotional distress to another person, and such act does cause such a person to

suffer emotional distress. Under Missouri Law 565.091. Harassment, second degree, penalty. -1. A Person

commits the offense of harassment in the second degree if he or she, without good cause, engages in any act

with the purpose to cause emotional distress to another person, and such act does cause such a person to suffer

emotional distress.




                             FIDUCIARY. The Basics of Missouri Workplace Laws


 The Basics of Missouri Workplace Laws

 The basis of Missouri Workplace Laws is that all employees have basic rights m the workplace. These rights
 include, but arc not limited to: the right to fair compensation and Ircedom from discrimination.


 This means that an employee cannot be discriminated against based on: age, gender, race, disability, national

 origin, or religion. As well, some other important employee rights' include:


                      Right to be free from discrimination and harassment

                  Right to a safe place to work that is free of safety hazards and toxic substances
                  Right to whistleblower rights"

                  Right to be compensated fairly for work performed
         Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 11 of 37 PageID #: 22




  Fiduciary relationships often concern money, but the word fiduciary does not, in and of itself, suggest financial

  matters. Rather, fiduciary applies to any situation in which one person justifiably places confidence and trust in
  someone else and seeks that person's help or advice in some matter. The attomey-client relationship is a

  fiduciary one, for example, because the client trusts the attorney to act in fhe best interest of the client at all

  times. Fiduciary can also be used as a noun for the person who acts in a fiduciary capacity,

  and fiduciary or fiducially can be called upon if you are in need of an adverb. Tlie words are all faithful to their
  origin: Latin fiderc, which means "to trust."



    (the Plaintiff) had to give up financial compensation for work and the right to be safe from harassment.

    Furtfaermore; (the Plaintiff) wishes to argue that Joel Borders, Rodney Pence, Michelle Emerson, and

    Earnest Williams lack of disciple ofRegmald Mitehell's cmsade against (the Plamtiff) Charles G. Lewis

    violate Missouri Law 213.070 Additional unlawful discriminatory practices



1. It shall be an unlawful discrimmatory practice for an employer, employment agency, labor organization, or

place of public accommodation:

(1) To aid, abet, mcite, compel, or coerce the commission of acts prohibited under this chapter or to attempt to
do so;



Complaint: A written statement by the plaintiff stating the wrongs allegedly committed by the defendant.
To retaliate or discriminate in any manner against any other person because such person has opposed any

practice prohibited by this chapter or because such person has filed a complaint, testified, assisted, or

participated in any manner in any investigation, proceeding or hearing conducted pursuant to this chapter;



Under Missouri law 213 .076 1. When a written notice of hearing is issued allegmg violation of
section 213.040.213.045.213.050. or 213.070. to the extent that the alleged violation of section 213.070 relates

to or involves violation of one or more of such other sections or relates to or involves the encouraging, aiding or

abetting of violation of such sections, a complainant or respondent may elect to have the claims asserted in

that complaint decided in a civil action under the provisions of this section in lieu of a hearing pursuant to the

provisions of section 213.075. Written notice of an election made pursuant to this subsection shall be filed with
       Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 12 of 37 PageID #: 23




the commission and all parties within twenty days of the date on which fhe written notice of hearing is placed in

the mail by the commission staff.



Where a party has made an election pursuant to the provisions of this section, to have the claims asserted in a

written notice issued by the chairperson, decided in a civil action, the chairperson shall immediately direct staff
attorneys employed by the commission to commence and maintain a civil action on behalf of the

complainant. Such action shall be commenced wifhin thirty days of the election. AU expenses of the claimant

related to a civil action brought under tins section shall be paid by the commission.



Terms Used In Missouri Laws 213.076



Commission: the Missouri commission on human rights. See Missouri Laws 213.010

Complainant: a person who has filed a complaint with the commission alleging that another person has engaged

in a prohibited discriminatoiy practice. See Missouri Laws 213.010

Complaint: A written statement by the plaintiff stating the wrongs allegedly committed by the defendant.
Discovery: Lawyers' examination, before tried, of facts and documents in possession of the opponents to help

the lawyers prepare for trial.

Person: includes one or more individuals, corporations, partnerships, associations, organizations, labor

organizations, legal representatives, mutual companies, joint stock companies, trusts, trustees, and trustees in

bankmptcy, receivers, fiduciaries, or other organized groups of persons. See Missouri Laws 213.010

Respondent: a person who is alleged to have engaged in a prohibited discrimmatoiy practice in a complaint
filed witih the commission. See Missouri Laws 213.010

Unlawful discriminatory practice: any act that is unlawful under this chapter. See Missouri Laws 213.010



3. Any person aggrieved with respect to the issues to be determined in a civil action instituted pursuant to this
section may intervene as of right in a civil action.

4. In a civil action instituted pursuant to this section, if the court finds that an unlawful discriminatory

practice has occurred or is about to occur, the court may grant all relief as set forth in section 213.111. If

monetary relief is sought for benefit of an aggrieved person who is not a party to the civil action, the court shall
not award such relief if such person has not complied with discovery orders issued by the court.
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 13 of 37 PageID #: 24




5. The commission shall have authority to hire such attorneys as may be necessary to perform duties assigned
to it pursuant to this section.




                                                                        Respectfully Submitted by

                                                                                  Charles G. Lewis

                                                                     [Plainti^&JPetitioner] Pro Se
                                                                                           /^.
             Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 14 of 37 PageID #: 25
\.-^-•^•^t^f^€^-^s^&e^^^^f^'y^^^^^ <lf^^?w^^'»'%^' \-1-^^^-^ ':-^ A-^-.---'^^^ ^^-:;^- .;•-'•' A-';-^^1

«A.                       .        :       •••                         .        ^                     .




CNBlVIT-iftlHS".                                                           [     FoffftleStBnEtQntH


or^^ti^^i|i|ii|i|;i^5cWFi                                                               MAY 2 Q 2021
  CM^f fr'.?....^/ L^l^.£. ....
PlatnUff^)
                                                                                 ^JOAWXGILMER
                                                                               CIRCUIT CLERK. ST. LOUIS COUNTY
vs.
                                               olliSL<A£»%^
                                                Case. Number
                                                TDT""i ._
  <^L. I \f^ e. M^uf-4'r+u f'\ ^JL
Defendant(s) ^ •"                      y        DFvislon




                     o+[on ^or &\//Je^ia^

                                       eaC !n




 SO ORDERED                                                Attorney

                                                              c!^-
                                                           Address

                                                              -n^                                     Fax No.
                                                           Phone No.



 Judge                                                     Attorney                                   Bar No.


 ENTERED:
                          (Date)                           Address


 CCOPR47-WS Rev. 02/14                                                                                Fax No.
                                                           Phone No.
   Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 15 of 37 PageID #: 26




                         IN THE CIRCUIT COURT OF ST. LOUIS COUNTS
                                         STATE OF MISSOURI

CHARLES G. LEWIS )
                                                     )
       Plaintiff                                           )..
                                                     ) Case No.
V.                                                                 ).
                                                     )
CHALLENGE ) Division
MANUFACTURING., )
                                                     )
       Defendants , )
                                                    )
                           (the Plaintiff's) Motion for Evidentiary Hearing

       Now Comes (the Plaurtifif) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., (the
Plaintiff) hereby submits his motion for evidentiary hearing.



       As amended through January 8, 2020



       Rule 6.508 - Procedure; Evidentiary Hearing; DetCTmmation(A) Procedurc Generally. If

       fhe rules in this subchapter do not prescribe the applicable procedure, the court may

       proceed in any lawful manner. The court may apply the rules applicable to civil or

       criminal proceedings, as it deems appropriate.^) Decision Without Evidentiary Hearing.

       After reviewing the motion and response, the record, and Ae expanded record, if any, the

       court shall determine whether an evidentiary hearing is required. If the court decides that

       an evidentiary hearing is not required, it may rule on the motion or, in its discretion,

       afford the parties an opportunity for oral argument.(C) Evidentiary Hearing. If the court

       decides that an evidentiary hearing is required, it shall schedule and conduct the hearing
       as promptly as practicable. At the hearing, the mles of evidence other than those with

       respect to privilege do not apply. The court shall assure that a verbatim record is made of

       the hearing.(D) Entitlement to Relief. The defendant has fhe burden of establishing

       entitlement to the relief requested. The court may not grant relief to the defendant if the

       motion(l) seeks relief from a judgment of conviction and sentence that still is subject to

       challenge on appeal pursuant to subchapter 7.200 or subchapter 7.300;(2) alleges grounds
Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 16 of 37 PageID #: 27




   for relief which were decided against the defendant in a prior appeal or proceeding under
   this subchapter, unless the defendant establishes that a retroactive change in the law has

   undermined the prior decision;(3) alleges grounds for relief, other than jurisdictional

   defects, which could have been raised on appeal from the conviction and sentence or in a

   prior motion under this subchapter, unless the defendant demonstrates(a) good cause for

   failure to raise such grounds on appeal or in fhe prior motion, and(b) actual prejudice
   from the alleged irregularities that support tfae claim for relief. As used in this subrule,

   "actual prejudice" means that,(i) in a conviction following a trial,(ii) in a conviction

   entered on a plea of guilty, guilty but mentally ill, or nolo contenderc, the defect in the
   proceedings was such that it renders the plea am involuntary one to a degree that it would

   be manifestiy unjust to allow the conviction to stand;(ui) in any case, the irregularity was
   so offensive to the maintenance of a sound judicial process that the conviction should, not

   be allowed to stand regardless of its effect on the outcome of the case;(iv) in the case of a

   challenge to the sentence, the sentence is invalid.


  . The court may waive the "good cause" requirement of subrule (D)(3)(a) if it concludes

   that there is a significant possibility that the defendant is innocent of th? crime.


   (E) Ruling. The court, either orally or in writing, shall set forth in the record its findings

   of fact and its conclusions of law, and enter an appropriate order disposing of the motion.




                                                   Respectfully submitted,
                                                   Charles G. Lewis

                                                   rPedtioner & Plaintiffl pro se
                                                   9927 Tam 0 Shanter Dr. Apt. A
                                                   St. Louis, Mo 63114
  <^^cM7                                           314,-323-^550,
                           Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 17 of 37 PageID #: 28
-• t-^ -i'jw^-i'£'-y'sss
^k -f; •••—"-' •\-^3




                                                                                                                               ,-- ---'^y




                                ^^0^^'^^^^^
                                                                                                            ]Sjlpmp-9?sa




   \.\(<'S^.)I^!-^^KI^£S^^-^^                                                                         \MN 2021. .
     ;^(^fi^-:^^:^Er:nT^f7^^^;;:;^^ ' -':.\ ^
    /"vs; y::'~ ^ ^;::;A^'^?^^.-""" ; ^W'G^^%^                                                            JOAMXGIUWFR -
                                                                                        - ; ?CUITCtERk,S1:UU|s'couw
                                                              Case Number -

                           &Ii^.^•^W^uSi^wi         ^ IA'A-
                                                                                        -   '•   T    .   '.:-   '   •--1';
         DefE»hdarif(s)..                                     Division




                                    \-                        ia^} i4 S
                                         0-^'.            \/\^:^w\/
                                                                         ^dn




                                                                                    ^'$          £.
                                                                                                                           BarNo.
             SO ORDERED                                                  Attorney „ -

                                                                         ^Q'7 T^? 0 Sk^i-^.^h
                                                                         Address

                                                                                     -3^3-^^^
                                                                         PhaneMo.                                          FgxNo,


             Judge :_ \.                                                 Attorney                                          BarNp.


             ENTERED:
                                         (Date^                          Address


             CCOPR47-W? Rev. 02/li*                                      Phone No.                                         Fax No:.
           Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 18 of 37 PageID #: 29
»- .1-




                                    IN THE CIRCUIT COURT OF ST. Louis COUNPrf
                                               STATE OF MISSOURI

         CHARLES G. LEWIS )
                                                                )
                 Plaintiff                                   )
                                                                ) Case No.
         V.                                          )
                                                                )
         CHALLENGE ) Division
         MANUFACTURING., )
                                                                )
                 Defendants )
                                                                )
                 (the Plaintiffs) Memorandum in Support of Evidentiary Hearinq and Discoverv

                 Now Comes (the Plaintiff) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., (the
         PlamtijGf) hereby enters my memorandum for evidentiary hearing. It is important for the court to hear

         witness and parties' testimony that would reflect the environment of Challenge Manufacturing.,

         including the behavior of Management and Reginald Mitchell. Mo. jR. Civ. P. 55.28 The (PlamtifQ

         would further like to request affidavits from the three coworkers that will used to set evidentiary hearing

         Mo. R. Civ. P. 65.05 Also it is important to show the email that (the Plaintiff) sent to Challenge

         Manufacturing HR professional Michelle Emerson which list the very problems occurring at that time.

         Coffinan Grup v. 219. S. W.3d (MoCt.App.2005) we do not minimize the importance of the initial
         hearing, which is the one involved here. This hearing "is much more than a preliminary hearing on a

         pretrial motion" Washington University Medical Center v. Komen, 637 S.W.2d51, 54 (mo. App. 1982).

         As a preliminary matter, however, it may be said that ever since the landmark decision ofHickman v.

         Taylor, 329 U.S. 495, 67 S.Ct. 385,91 L.Ed. 451 (1947) wfaich interpreted the origmal discovery rules

         in the federal system, the whole philosophy of pre-trial procedure has undergone a metamorphosis.

         Missouri has, for all practical purposes, adopted the federal rules and the modem philosophy of pre-trial
         discovery almost verbatim. We have come a long way since the days of the "sporting theory of justice."

         The modem philosophy of pre-trial discovery is salutary and performs important and legitimate
         functions. The benefits of pre-trial discovery are numerous: liberal discovery aids in the ascertamment

         of truth, surprise is eliminated, issues are narrowed, trial preparation is facilitated, and "relevant

         infomiation is obtained. See generally, 8 Wright Miller, Federal Practice and Procedure, § 2001 (1970)
         and 4 J.W. Moore, Federal Practice, § 26.02 at 26-58.1 et seq., and Mo. Bar CLE, Missouri Civil
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 19 of 37 PageID #: 30




    Procedure, 56-1 et seq. (1988). Threats of violence may be actionable as civil assaults if they involve

    su£Sciently severe facts, going beyond mere hostility and workplace friction, even if unaccompanied by
    battery. Assault is defined as "any unlawful or attempt to injure another with the apparent present ability

    to effectuate under circumstance creating a fear of imminent peril."

       • Phelps v. Brass. 73 S. W. 3d 651 655 (Mo App. E.D. 2002)

       • Geigerv. Bowersox, 974 S.W. Id 513, 516 (Mo. E.D. 1998)

       • Citing Adler V. Ewing, 347 S. W. Id 396, 403 (Mo. App E.D. 1961)


           Under Missouri Rule of Procedure 56.01 Discovery..^

(a)Discovery Methods. Parties may obtain discovery by one or more of the following methods: depositions
upon oral examination or written questions; written interrogatories; production of documents, electronically

stored information, or things or permission to enter upon land or other property, for inspection and other

purposes; physical and mental examinations; and requests for admission, (b) Scope of Discovery. Unless

otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows :(1)

In General. Parties may obtain discovery regarding any matter, not privileged, that is relevant to the subject

matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery

or to the claim or defense of any other party, mcluding the existence, description, nahire, custody, condition and

location of any books, documents, or other tangible things and the identity and location of persons having

knowledge of any discoverable matter, provided the discovery is proportional to the needs of the case

considering the totality of the circumstances, including but not limited to, the importance of the issues at stake

in the action, the amount m controversy, the parties' relative access to relevant information, the parties'

resources, the importance oflhe discovery m resolving the issues, and whether the burden or expenses of the

proposed discovery outweighs its likely benefit.
Information within the scope of discovery need not be admissible m evidence to be discoverable if fee

information sought appears reasonably calculated to lead to the discovery of admissible evidence.


The party seeking discovery shall bear the burden ofestablishmg relevance.


(2)Limitations. Upon the motion of any party or on its own, the court must limit fhe irequency or extent of

discovery if it determines that:(A) The discovery sought is cumulative, duplicative, or can be obtained Irom
some other source fhat is more convenient, less burdensome, or less expensive;(B) The party seekmg discovery

has had ample opportunity to obtain the information by discovery in the action; or(C) The proposed discovery is
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 20 of 37 PageID #: 31




outside the scope permitted by this Rule 56.01(b)(l).(3)Specific Limitations on Electronically Stored
Information. A party need not provide discovery of electromcally stored information from sources that the

party identifies as not reasonably accessible because of undue burden or cost. On motion to compel discovery or

for a protective order, the party fiom whom discovery is sought must show that the information is not
reasonably accessible because of undue burden or cost If that showing is made, the court may nonetheless order

discovery from such sources if the requesting party shows good cause, considering the limitations of Rule

56.01(b) (2). The court may specify conditions for the discovery. (4)Insurance Agreements. A party may

obtain discovery of the existence and contents, including production of the policy and declaration page, of any

insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or

all of a judgment that may be entered in the action or to indemnify or reimburse for payments made to satisfy
the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible m

evidence at trial. For purposes of this Rule 56.01(b) (4), an application for insurance shall not be treated as part

of an insurance agreement. (5)Trial Preparations: Non-refained Experts. A party, through interrogatories,

may require any other party to identify each non-retained expert witness, including a party, whom the other

party expects to call at trial who may provide expert witness opinion testimony by providing flie expert's name,

address, and field of expertise. For the purpose of tfus Rule 56.01 (b)(5), an expert witness is a witness qualified

as an expert by knowledge, experience, trainmg, or education giving testimony relative to scientific, technical or

other specialized knowledge that will assist the tder of fact to understand the evidence. Discovery of the facts

known and opinions held by such an expert shall be discoverable in the same manner as for lay witnesses.

(6)Approved Interrogatorics and Request for Production. A circuit court by local court nile may promulgate

'approved' interrogatories and requests for production for use in specified types of litigation- Each such

approved interrogatoiy and request for production submitted to a party shall be denominated as havmg been

approved by reference to the local court rule and paragraph number contammg the interrogatory or request for

production. (c)Profecthre Orders. Upon motion by a party or by the person from whom discovery is sought,

includmg e-discovery, and for good cause shown, the court may make any order which justice requires to

protect a party or person ftom annoyance, embarrassment, oppression, or undue burden or expense, including

one or more of the following:(l) that the discovery not be had;(2) that the discovery may be had only on
specified terms and conditions, including a designation of the time and place;(3) that the discovery may be had

only by a method of discovery other than that selected by the party seeking discovery;(4) that certain matters
not be inquired into, or that the scope of the discovery be limited to certain matters;(5) that discovery be

conducted wifh no one present except persons designated by the court;(6) that a deposition after being sealed be
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 21 of 37 PageID #: 32




opened only by order of the court;(7) that a trade secret or other confidential research, development, or

commercial information not be disclosed or be disclosed only in a designated way;(8) that the parties
simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed

by the court.

If a motion for protective order is denied in whole or in part, the court may, on such terms and conditions as are

just, order that any party or person provide or permit discovery. The provisions of Rule 61.01 apply to the

award of expenses incurred in relation to the motion.


hi ruling on an objection that the discovery request creates an undue burden or expense, the court shall consider

the issues in the case and the serving party's need for such information to prosecute or defend the case and may

consider, among other things, the amount in controversy and the parties' relative resources in determining

whether fhe proposed discovery burden or expense outweighs its benefit.


(d)Sequcnce and Timing of Discovery. Unless the court upon motion, for the convenience of parties and

witnesses and m fhe interests of justice, orders otherwise, methods of discovery may be used in any sequence

and the fact that a party is conducting discovery, whefher by deposition or otherwise, shall not operate to delay

any other party's discovery. (e)Supplemcntation of Responses. A party is under a duty seasonably to amend a

prior response to an interrogatory, request for production, or request for admission if the party learns that the

response is in some material respect incomplete or incorrect and if the additional or corrective information has

not otherwise been made known to the other parties during the discovery process or m writing. (^Stipulations

Regarding Discovery Procedure. Unless the court orders otherwise, the parties may by written stipulation (1)

provide that depositions may be taken before any person at any time or place, upon any notice, and in any

manner and when so taken may be used like other depositions, aad (2) modify the procedures provided by these

Rules for other methods of discovery. Any stipulation under subdivision (2) shall be filed. (g)Cooperation in
Discovery. AU parties shall make reasonable efforts to cooperate for the purpose of minimizing the burden or

expense of discovery.

Uo. R. Civ. P. 56.0 J
            Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 22 of 37 PageID #: 33
^^^:^w                                                                                  I

jNk-. ""• ^
^y^-.-.- ^^^
                                                                                                                                :^;'S3
-' ^:^?-^,--'.^^,^^>^,-:.' - -~J -' - ••':".

                                                                                            T ' Foi'FIIiaStamfyOnJy.. :'1:-'

                                                                                                                    ^_'l -^i'
                                                                                                                     MIL*<_I




 ,/^ &K^^r^^^^^^^^^^/^roM^
   >jairtut^^^-^^^^;^':^^"\r^[^^^-^r^^^ •                                                                 IAY:M20Z1 :;'4':

   vs;                                                    ^E?c9^
                                                            ise( Number -". . - "•' •' '•
                                                                                                  . :JDAMIVl.GIUViER -'^:.
                                                                                                 CIRCUIT CLERK.ST. LOOlS COUNTY: ':
         ^i^J ^^e/^^Ui^&tru^^^
   Defie?irt(s):
      ninfTflrif^   . ''"••/- ^.^"•^"•^ ^ '-•• ^ '--<::
                                                          Division '                                                       -1 ...;;




                                                                                        /




    SO ORDERED                                                     Attorney :,                                                 Bar No.

                                                                   ^W-7- <7^m DC'1^^cP ^4=,^-
                                                                   Address

                                                                       . ^- W^iT^_
                                                                   Phon^ N&.                                                   Fgx No.



    Judge                                                          Attorney                                                    Bar No.

    ENTERED:
                             .. (Date>                             Address


    CCOPR47-WS Rev. 02/1'4
                                                                   Phone No.                                                   Fax No-
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 23 of 37 PageID #: 34




                            IN THE CIRCUIT COURT OF ST. LOUIS COUNTS
                                       STATE OF MISSOURI

    CHARLES G. LEWIS                                    )
            Plaintiff
                                                                   Case No. Demand Jury Trial
    V.


    CHALLENGE                                                       Division
    MANUFACTURING.,

            Defendants



                            (the PlaintifTsl Constitutional Right for a Jury Trial

         Now Comes (the Plaintiff) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., hereby,

demands a Jury trial by right of the seventh amendment of the United States Constitution which reads. .. In Suits

at common law, where the value in controversy shaU exceed twenty dollars, the right of trial by jury shall be

preserved, and no fact tried by a Jury, shall be otherwise re-examined in any Court of the United States, than
according to the rules of the common law.


                                                                            Respectfully Submitted by
                                                                                     Charles G. Lewis
                                                                        [Plaintiff & Petitioner] Pro Se

                                                                          9927 Tam 0 Shanter Dr. #A
                                                                                OverlandMO. 63114
                                                                                      314-323-6550
               Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 24 of 37 PageID #: 35
                                                                                                                                                      '^-•a£-a8^i

tl^'?.^';.-
                                                                         ^M....';.        •   .   -'-.   .•   -..   -   ---    •     "   -   '                ^.~s
                                                                                                                                                                ^•'-^

                                                                                                                                                       .^. - ^"-.-^
                                                                                                                                                              - -- '3




                                                                                                                        -FprFflB-St&nn           5-


                            aulsCburitv.
    ;®^/^1^^1^^^^^^^L^.;^ ^-L^.;                                                                                         WAfl|20Z^-:
  PlalhUf^T
    aihUri^T- •^•^^I"
                  --;^r[:^^^\L,/-r^^^^^^-^ ".-•-' •-\

  vs.   -:-'       ,   .,   ..-     ;./--;-                                                                           JOAMM.GlLftflER • .
                                                                           CgseNtimBer                          CIRCUIT CLERK, ST. LOUlS COUNTY
        '-\'   •   ~~~      .   -   -   •   •   .




          l.^./J tf^.fi^ T.}                        ^&\S?SS/^^a .^.;.'
                                                                -y—^
  Def?ncfafft(s)'               :./ •'.;"^J
                                                                           Dfvjsioh '-.                         L                                :J




                                                     e^or                     r




   SO ORDERED                                                                     Attorney                     ...      .    Bar.No.


                                                                                  . ;J^7 ^ ^ </i^y^. y/<^w .
                                                                                  Address                                '     .     .       .


                                                                                  :, '3, ^-33-?-^^^ -, ^
                                                                                  Ph&neNo.                                                       Fax No;


  Judge - - ;                                                                     Attorney'                                                      Barhfo.

   ENTERED:
                                                      (Date)                      Address

  CCOPR47-WS Rev. 02/1^
                                                                                  Phone No.                                                      Fax No..
          Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 25 of 37 PageID #: 36
L


i>- •




                                IN THE CIRCUIT COURT OF ST. LOUIS COUNTS
                                           STATE OF MISSOURI

        CHARLES G. LEWIS )
                                                            )
               Plaintiff                                  )
                                                            ) Case No.
        V.                                        )
                                                            )
        CHALLENGE ) Division
        MANUFACTUIUNG, )
                                                            )
               Defendants )
                                                            )
                 (the Plaintiff's) Motion for Discovery for Presentation in Evidentiary Hearina

                Now Comes (the PlaintijGf) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., hereby, puts
        in this motion for discover where this material will be used in a scheduled evidentiary hearing.

           1. Total 24 hour surveillance footage from Challenge Manufacturing 35 Corporate Woods Drive
               Bridgeton MO 63004 on date June 12,2019.

           2. Total 24 Hour surveillance footage from Challenge Manufacturing 35 Corporate Woods Drive

               Bridgeton Mo 63004 on Date December 3,2019.

           3. Total 24 Hour surveillance footage l&om Challenge Manufacturing 35 Corporate Woods Drive

               Bridgeton Mo 63004 on Date December 13,2019.

           4. AU information concemmg products F596061 and F596182 fi-om cell 5w001b

           5. Total 24 Hour surveillance footage firom Challenge Manufacturing 35 Corporate Woods Drive
               Bridgeton Mo 63004 on Date February 4,2020.

           6. Address, Home phone number, cell phone number, and email address of George Davis, coworker

               and once Union representative at Challenge in early 2020.

           7. Address, Home phone number, cell phone number, and email address of Bernard Minor, coworker at

               Challenge during (the PlaintifFs) career there.
           8. Address, Home phone number, cell phone number, and email address ofAntoine Watson, coworker

               at Challenge during (the PIaintifTs) career there.

           9. The email that I (fhe Plaintiff) sent to Michelle Emerson concerning the issues discussed at the

               ambush.

           10. The Plaintiff sFMLA records
    Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 26 of 37 PageID #: 37



^
     11. Exact date ofpandemic lay off and exact date ofpandemic recall.




                                                    Respectfully submitted,
                                                    Charles G. Lewis

                                                    FPedtioner & Plaintiffl pro se
                                                    9927 Tam 0 Shanter Dr. Apt. A
                                                    St. Louis, Mo 63114
                                                    314-323-^
          Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 27 of 37 PageID #: 38



                 IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTO, MISSOURI

  Judge or Division:                                             Case Number: 21SL-CC02339
  THOMAS CHRISTIAN ALBUS
  PlaintifGTetitioner:                                          Plaintiffs/Petitioner's Attomey/Address
  CHARLES G LEWIS                                                CHARLES G LEWIS
                                                                9927 TAM 0 SHANTER DR                                            SHERIFF FEE
                                                                #A
                                                          vs.   OVERLAND,MO 63114                                                   PAID
 Defendant/Respondent:                                          Court Address:
  CHALLENGE MANUFACTURING CO                                    ST LOUIS COUNTS COURT BUILDING
                                                                105 SOUTH CENTRAL AVENUE
 Nature of Suit:
                                                                CLAYTON,MO 63105
 CC Other Tort                                                                                                                          (Date File Stamp)

                                                             Summons in Civil Case
      The State of Missouri to: CHALLENGE MANUFACTURING CO
                                     Alias:
  35 CORPORATE WOODS DRIVE
  BRIDGETON, MO 63044



         COURT SEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                           SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in_advaDce of the court
        ST. LOUIS COUNTY            proceeding.

                                       07-JUN-2021
                                        Date

                                      Further Information:
                                      CG
                                                                Sheriff's or Server's Return
      Note to serving oflicer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendanf/Respondent with
                                                                  a person oftheDefendant's/Respondent's family over the age of 15 years who
          permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of fhe petition to

                                                                                  (name)                                                           _(title).

         other

     Served at                                                                                                                                 (address)
    m                                          (County/City of St. Louis), MO, on                                    (date) at                        (time).


                      Printed Name of Sheriff or Server Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:

             (Seal)
                                   Subscribed and sworn to before me on _ (date).
                                   My commission expires:
                                                                           Date                                              Notary Public




OSCA (7-99) SM30 (SMCC)For Court Use Only: Document D)# 21-SMCC-4909 1 (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                         54.13, and 54.20; 506.120 - 506.140, and 506.I50 RSMo
          Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 28 of 37 PageID #: 39

      Sheriffs Fees, if applicable
      Summons $_
      Non Est $_
      SherifFs Deputy Salary
      Supplemental Surcharge $. 10.00
      Mileage $_ _ (_ miles @ $._ per mile)
      Total                 $_
      A copy of the summons and a copy of the petition must be served on each Defendairt/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Onty: Document IDS 21-SMCC-4909 2 (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                   54.13, and 54.20; 506.120-506.140, and 506.150 RSMo
           Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 29 of 37 PageID #: 40

                              THE CIRCUIT COURT OF ST. LOUIS COUNT/, MISSOURI

                                                      Twenty First Judicial Circuit


                           NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected_ByJ'h!s Notice

   You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the "neutral," who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator's decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrators) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.



CCADM73



OSCA (7-99) SM30 (SMCC)For Court Use Only. Document IDS 21-SMCC-4909 3 (Civil Procedure Fonn No. 1, Rules 54.01 - 54.05.
                                                                                                  54.13, and 54.20; 506.120 - 506.140, and S06.150 RSMo
         Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 30 of 37 PageID #: 41

    (3) Early Neutral Evaluation ("ENE"): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (41 Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the "trial", the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only. Document DM 21-SMCC-4909 4 (Civil Procedure Form No 1, Rules 54.01 - 54.05,
                                                                                                 54.13, and 54.20; 506.120-506.140, and 506.150 RSMo
       Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 31 of 37 PageID #: 42




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Govemment Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) m St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.


Be sure to bring your papenvork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.


Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.


                            For more information call: 3 14-615-8029
                                                  •*f«t>'nu
      Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 32 of 37 PageID #: 43

                     ^ ^%(                                                                 RETURN
                 &/-s: ^cU^ n^
                IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                              Case Number: Z1SL-CC02339
 THOMAS CHRISTIAN ALDUS
 PlaintifE^etitioner                                            PlaintiflPs/Petitioner*s Attomey/Address
 CHARLES G LEWIS                                                 CHARLES G LEWIS
                                                                 9927 TAM 0 SHANTERDR                                           SHERIFF FEE
                                                                #A
                                                          vs.   OVERLAND.MO 63114                                                           PAID                     J
 Defendant/Respondent:                                          Court Address:
  CHALLENGE MANUFACTURING CO                                     ST LOUIS COUNTY COURT BUILDING
  Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
  CC Other Tort                                                  CLAYTON,MO 63105
                                                                                                                                       (DWWIs—u))

                                                              Summons in Civil Case
      The State of Missouri to: CHALLENGE MANUFACTURING CO
                                     Alias:                                                                                   JUN 1 5 2021
  35 CORPORATE WOODS DRIVE
  BMDGETON,MO 63044
                                     [op                                                                                 JOAN M. GILIVIER
                                                                                                                    CIRCUIT CLERK, ST LOUIS COUNTY
        COURT SEAL OF                      You arc suiflmoned to appear before this court and to file your pleadiag to the petition, • copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for PlaintiffTPctitioner at the
                                     above address all within 30 days after receiving this summons, excluswe of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                           SPECIAL NEEDS: If you have special needs addressed by the Americana With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at314-615-8029, FAX 314-615-8739, email-at SLCADA^ourts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days ib^advance of tb^court
       ST.UOV1SCOVNTV
                                    proceeding.                                                                                                                    *^
                                      07-JUN-2021                                                                                                                  0
                                                                                                                                                                   r^J
                                       Date
                                     Further In forma fion:
                                     CG
                                                                Sheriffs or Server's Return ^
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue. ":.-
                                                                                                                                            r<o
     I certify that I have served the above summons by: (check one) '
     D delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
                                                                                                                                            y
      n leaving acopy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendanl/Respondent\vith
                                                                 .a person of the Defendant's/Respondent's family over the age of 15 years who
           pcmianendy resides with the Defendant/Respondent.
         (for service on a coTFipr^ipn) (|eliverjnp a copy of the summons and a copy of the pet^tjpn^,

                               A\cM^\^                                            (name)                                                          _(tidc).

     D other _

    Served at       35 Coeffo^S^ U^^T)Q- &%9^                                                                                                 (address)
    in ^                  <^Tl-^ (rCoim^Citv of St Louis). MO, on Co//0 /<3J fdate'Uik ^1<? I fll^7 (time)
            ft.«^:r                                                                                                      yylz/ji^Jl
                     Printed Name of Sheriff or Server SieftaMre oTSKcriffor                              Sheriff
                                                                                                            Serveror Server
                            - Must be sworn before a notary public if not served by an authorized officer

            (Seal)                Subscribed and sworn to before me on __ (date).
                                  My commission expires:
                                                                           Date                                             Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document m# 21-SMCC-4W9 1                (Civil Procedure Form No. I, Rules 54.01 - 54.05,
                                                                                                           54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
         Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 33 of 37 PageID #: 44


In the
CIRCUIT COURT                                                                                   r            ~\
                                                                                                        For File Stamp Only
Of St. Louis County, Missouri

^L.^9 6h; L-e^tS,                                                                                                     p^
                                                                                                                      h-^
Plaintiff/Petitioner                                Date
                                                                                                     JUN 1 li -?
                                                     -3152--^^^
vs.                                                 Case Number
                                                                                                 JOANM.GILMER
                                                                                              CIRCUIT CLERK. ST LOUISCOUNTV
OU-.                        J^Wl^i£^U£U^_£o.. _. \^
                                      ^
              (^?/y^
Deferidartt/Respopfdent                        9 Division
                                                                                                                              .J




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now                yh^f^ (j^f //-^L^4<s                                                       , pursuant
                                           Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment.of the Circuit Clerk of
        Qh^ %c("i-ff ''r??S- C^»\ A^- ^l^i/^ ^-6 31 or ^-sif-iyj
        fSSme ofPrjifcess Senrer Address ^ r Telephone


        Namo of Process Server                     Address or in the Alternative                                Telsphone


        Name of Process Server                     Address or in the Alternative                                 Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        S^/,E:,, ^ /)_.                                          SERVE:
                  ^^^^r^L^Of^L^^ fn^
        Na                                                       Name
         ao^T r^GQCr^^ [Jnr^k ,0^/5
        Addn                                                     Address
             ^r!rL^ Mn ^o'-t'l
        City/Sfates/Zip ^                                        City/State/Zip

        SERVE:                                                   SERVE:
        Name                                                     Name

        Address                                                  Address

        City/State/Zip                                           Clty/State/Zlp

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                      /^f y^^y^
                                                                 Signature €f ^B^mey/Flgintiff/Petitloner
                                                                              ,-^9 S/-^

                                                                  ^7 ^w ^ ^l"'"^' ^.-W
        By__
             Deputy Clerk
                                                                 Address^'^3-^^ '
                                                                 Address

        Date                                                     Phone No.                                      Fax No.



       CCADM62-WS Rev. 08/16 . WHITE - File YELLOW-Special Process Server . PINK - Attomey/Petitioner
  Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 34 of 37 PageID #: 45



Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)j.

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

            (A) Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the ^periff to
serve process shall be made on a "Request for Appointment of Process/Server"
electronic form, which may be found on the Court's Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/.Forms). -. --

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

            SERVICE RETURN

            Any service by the St. Louis County Sheriffs Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronicaHy to the Circuit Clerk.



CCADM62-WS Rev. 08/16
                  Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 35 of 37 PageID #: 46
            .:';'^-^.^^^^^^'^^^^^^^^^-.-''.'-^-'<^T^^\-S^?^^- -Y';-f^-,:-fc=-^--- •^••-.T,' -• •^•'..S^)l-^-.-\^. ;.-^-. -.,^-'^ .^.-.^

^;-

  In the
                                                                                                        For FBei Stamp Only |.


                                        '9s ^m9.WSft   m
      ^liA^ .//>L.t^^V^
  pr£rthtiff(&)                                               w-'.      :""      "   "   "

                                                                                                         JUM 1 '> 2021
  vs.                                                          ^/^-^%??M
                                                              Case Number
                                                                                                      JOANXGLLMgR^
                                                                                                  CIRCUlTCLERK. ST tfiUIS COUNTS
                                                                —n-
        ^k^Ml^ff ^y^ /^tSM/i            i/'./A/l/fafc /^<
  Defendants) /                                ~^             DMsion                              L          ]••




                   6   ^ fiy ,\Y^^




                                                                          !L ^ /a /^W^ /^ e.
      SO ORDERED                                                       Qfomey •7^Bar No.

                                                                    W7<^ ft n^^ft fir. 4^--

                                                                     Phone No.                                             Fax No.


  Judge                                                              Attorney                                              Bar MQ.

  ENTERED:
                               (Date)                                Address

  CCOPR47-WS Rev. 02/1^
                                                                     Phone No.                                             Fax No.
 Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 36 of 37 PageID #: 47




                        IN THE CIRCUIT COURT OF ST LOUIS COUNTS JUN 1 *t ^
                                         STATE OF MISSOURI JOAN M. GtLMER
                                                                                    CIRCUIT CLERK. ST LOUIS COUNTY
CHARLES G. LEWIS )
                                                     )                 •                               ,

       Plaintiff                                         .   )    ....
                                                     ) ^^.^^aoy?^
V.                                        )

CHALLENGE ) Division
MANUFACTURING., ) l
       „„               .        .         i)

       Defendant                                   )..
                                                     )
         (the Plaintiffs) Motion for Discovery for Presentation in Evidentiary Hearing

        Now Comes (the Plaintiff) Charles G. Lewis (Pro Se) vs. Challenge Manufacturing Co., hereby, puts
in this motion for discover where this material will be used in a scheduled evidentiary hearing.

   1. Total 48 hour surveillance footage fi'om Challenge Manufacturing 35 Corporate Woods Drive

       BridgetonMO 63004 on date June 12,2019 to June 13,2019. . .. .

   2. Total 48 Hour surveillance footage from Challenge Manufacturing 35 Corporate Woods Drive
       Bridgeton Mo 63004 on Date December 3,2019 to December 4,2019.

   3. Total 48 Hour surveillance footage from Challenge Manufacturing 35 Corporate Woods Drive.

       Bridgeton Mo 63004 on Date December 13,-2019 to December 14, 201.9.
   4. All information concenung products F596061 and F596182 from cell 5w001b

   5. Total 48 Hour surveUlance footage fiom Challenge Manufacturing 35 Corporate Woods Drive

       Bridgeton Mo 63004 on Date February 4,2020 to February 5,2020.
   6. Address, Home phone number, cell phone number, and email address of George Davis, coworker

       and once Union representative at Challenge m early 2020.

   7. Address, Home phone number, cell phone number, and email address of Bernard Minor, coworker at

       ChaUenge during (the Plaintiff's) career there.
   8. Address, Home phone number, cell phone number, and email address of Aatoine. Watson, coworker

       at Challenge during (the Plaintiff's) career there.
   9. The email that I (the Plaintiff) sent to Michelle Emerson concerning the issues discussed at the

       ambush.

   10. The Plaintiff's FMLA records
Case: 4:21-cv-00832-NCC Doc. #: 1-3 Filed: 07/09/21 Page: 37 of 37 PageID #: 48




  11. Exact date ofpandemic lay off and exact date ofpandemic recall.




                                                Respectfully Submitted By,

                                                Charles G. Lewis (Plaintiff'& Petitioner) Pro Se
                                                9927 Tam 0 Shanter Dr. # A
                                                OveriandMO.63114
                                                (314)323-655
                                                Pro.se.wars2017(%email.com

                                                Sign: ^6^ (^^^-
